Case 18-08053        Doc 26     Filed 02/15/19     Entered 02/15/19 09:41:05          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-08053
         Nakeena Cheriff Hill

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/20/2018.

         2) The plan was confirmed on 06/22/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/19/2018.

         5) The case was dismissed on 12/14/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,175.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-08053        Doc 26      Filed 02/15/19    Entered 02/15/19 09:41:05                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor              $2,768.61
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $2,768.61


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,163.58
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $157.79
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,321.37

 Attorney fees paid and disclosed by debtor:                 $190.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 CITY OF AURORA                  Unsecured      4,000.00         171.56           171.56           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         750.00        954.88           954.88           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured         1,292.00       1,292.38         1,292.38           0.00       0.00
 CREDIT ACCEPTANCE CORP          Secured        2,924.09       2,924.09         2,924.09        418.91      28.33
 FOX METRO WATER REC DISTRICT Unsecured               NA          71.16            71.16           0.00       0.00
 GREATER SUBURBAN ACCEPTANCE Unsecured          2,719.23       2,394.35         2,394.35           0.00       0.00
 ILLINOIS TOLLWAY                Unsecured            NA     62,118.40        62,118.40            0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA     12,007.49        12,007.49            0.00       0.00
 INTERNAL REVENUE SERVICE        Priority      15,751.00     16,490.93        16,490.93            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         990.00        990.06           990.06           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           420.00        420.48           420.48           0.00       0.00
 NICOR GAS                       Unsecured      1,100.00       1,170.49         1,170.49           0.00       0.00
 NORTHWESTERN MEM HOSP           Unsecured         150.00           NA               NA            0.00       0.00
 RUSH COPLEY MEDICAL CENTER      Unsecured         150.00           NA               NA            0.00       0.00
 GREENWOOD MANAGEMENT            Unsecured      2,727.00            NA               NA            0.00       0.00
 ILLINOIS DEPT OF HUMAN SERVICE Unsecured       1,495.00            NA               NA            0.00       0.00
 NAPERVILLE ENDODONTICS          Unsecured         228.00           NA               NA            0.00       0.00
 AT&T WIRELESS                   Unsecured         343.00           NA               NA            0.00       0.00
 CASH STORE                      Unsecured         693.00           NA               NA            0.00       0.00
 CERTIFIED SERVICES INC          Unsecured         242.00           NA               NA            0.00       0.00
 CHOICE RECOVERY                 Unsecured          73.00           NA               NA            0.00       0.00
 COMCAST                         Unsecured      1,711.00            NA               NA            0.00       0.00
 FOX VALLEY PARK DISTRICT        Unsecured         300.00           NA               NA            0.00       0.00
 SFC CENTRAL BANKRUPTCY          Unsecured            NA         375.00           375.00           0.00       0.00
 T MOBILE                        Unsecured      5,070.00       4,736.07         4,736.07           0.00       0.00
 WORLD ACCEPTANCE CORP           Unsecured            NA       1,089.23         1,089.23           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-08053        Doc 26      Filed 02/15/19     Entered 02/15/19 09:41:05              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $2,924.09            $418.91             $28.33
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $2,924.09            $418.91             $28.33

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                               $16,490.93                $0.00            $0.00
 TOTAL PRIORITY:                                         $16,490.93                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $87,791.55                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $2,321.37
         Disbursements to Creditors                               $447.24

 TOTAL DISBURSEMENTS :                                                                       $2,768.61


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/15/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
